Title: To George Washington from Tobias Lear, 1 September 1794
From: Lear, Tobias
To: Washington, George


               
                  My dear Sir,
                  George Town [Md.] Septr 1st 1794.
               
               I have this moment been made happy by the receipt of your acceptable & good letters of the 28th ultimo, with their enclosures.
               The mail being on the point of closing will only allow me at this time to acknowledge the receipt of your favors, and express
                  
                  the grateful sense which I have of your continued kindness towards me. The offer which you have the goodness to make of appointing me one of the Commissioners is an additional mark of your friendship for me, as well as flattering to me in a high degree. I must beg a few days to consider of it, and by some indirect means inform myself of the special duties which may be incumbent on the Commissioners, after which I will have the honor to give a decided Answer.
               My best respects await Mrs Washington & my warmest regards my young friends & Mr Dandridge With the highest respect & most sincere Attachment I am & always shall be My dear Sir Your grateful & affectionate Servan[t]
               
                  Tobias Lear.
               
            